Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 25 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,986,325. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 25 and 40 of the pending application pertains to a method for closing a left atrial appendage comprising a plurality of steps using a device with a snare loop, a suture loop releasably coupled to the snare loop, closing the loop around the left atrial appendage, and releasing the suture loop.  Claim 1 of the patent contains various other steps, however the steps of 25 and 40 are obvious over claim 1 of the method of claim 1 of the patent.  A snare is a loop that may be tightened.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25, 27-29, 34-41, and 43-47 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Miller US 2009/0143791.

Regarding claim 25, Miller teaches a method for closing a left atrial appendage comprising [0007]: 


Regarding claim 27, Miller teaches a method of claim 25, wherein the second end of the snare loop is coupled to a shuttle (600) see figure 7 and [0055].  Coupled to via other elements.

Regarding claim 28, Miller teaches a method of claim 27, wherein releasing the second end of the snare loop from the side wall of the elongate body comprises releasing the shuttle from a recess in the side wall, see figure 3A where there is a recess (opening sideways).

Regarding claim 29, Miller teaches a method of claim 28, wherein the elongate body comprises a tip and the recess is in the tip, see figure 3A.

Regarding claim 34, Miller teaches a method of claim 25, wherein prior to releasing the second end of the snare loop, the second end is fixedly coupled to the elongate body.  Fixedly coupled is interpreted to mean coupled and presently held see figure 3A and 6.

Regarding claim 35, Miller teaches a method of claim 25, wherein the elongate body comprises a tip, and wherein releasing the second end of the snare loop comprises releasing the second end from the tip see figure 3A, [0055].



Regarding claim 37, Miller teaches a method of claim 25, wherein closing the snare loop around the left atrial appendage comprises withdrawing the first end of the snare loop relative to the elongate body [0055].

Regarding claim 38, Miller teaches a method of claim 25, wherein the closure device further comprises a suture control (600) coupled to an end of the suture loop and the method further comprises releasing the suture control from the end of the suture loop [0055].

Regarding claim 39, Miller teaches a method of claim 38, wherein releasing the second end of the snare loop comprises depressing a snare release button (902) using the suture control [0057].

Regarding claim 40, Miller teaches a method for closing a left atrial appendage comprising [0007]: advancing a closure device to the left atrial appendage [0046], wherein the closure device comprises an elongate body (302) and a snare loop assembly, the snare loop assembly comprising a snare loop, a suture loop, and a retention member releasably coupling the snare loop and the suture loop [0064, 0075]; closing the snare loop around the left atrial appendage [0047]; releasing the suture loop from the snare loop assembly [0064, 0075]; and releasing an end of the snare loop from a recess in a side wall of the elongate body to open the snare loop [0075 inter alia].



Regarding claim 43, Miller teaches a method of claim 40, wherein prior to releasing the end of the snare loop, the end is fixed relative to the elongate body.  Fixedly coupled is interpreted to mean coupled and presently held see figure 3A and 6.

Regarding claim 44, Miller teaches a method of claim 43, wherein the snare loop comprises a second end that is moveable relative to the elongate body [0055].

Regarding claim 45, Miller teaches a method of claim 44, wherein closing the snare loop comprises moving the second end relative to the elongate body to decrease a size of the snare loop [0055].

Regarding claim 46, Miller teaches a method of claim 40, wherein the closure device further comprises a suture control (600) coupled to an end of the suture loop and the method further comprises releasing the suture control from the end of the suture loop [0055].  Coupled means connected, not specifically directly.  Suture control does not have structural limitations.  

Regarding claim 47, Miller teaches a method of claim 46, wherein releasing the end of the snare loop comprises depressing a snare release button (902) using the suture control [0057].




Allowable Subject Matter
Claims 26, 30-33, 42 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/22/2021